Citation Nr: 9903929	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  95-05 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an increased rating for the residuals of a 
shell fragment wound to the right (or left) leg, with injury 
to Muscle Group XI, currently assigned a 10 percent 
evaluation.  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

When this matter was last before the Board of Veterans' 
Appeals (the Board) in February 1997, inter alia, it was 
remanded to the Department of Veterans Affairs (VA) Salt Lake 
City, Utah, Regional Office (RO) for additional development.  

Following the attempted completion of the requested 
development, the case was returned to the Board in November 
1998, and is now ready for further appellate review.  


REMAND

One of the stated purposes of the February 1997 remand was to 
afford the veteran an opportunity to identify any pertinent 
VA or other inpatient or outpatient treatment records 
subsequent to November 1994, and to assist the veteran in 
obtaining any records identified.  

In January 1998, the veteran identified two medical care 
providers, one of which was Dr. S. L. Olsen, who had 
purportedly treated the veteran from April 1997.  In February 
1998, the RO directed a letter to Dr. Olsen at the address 
provided by the veteran and asked that Dr. Olsen furnish 
copies of the veteran's medical treatment records.  The 
veteran, however, was identified only by his surname and the 
initials of his given name and middle name.  

In February and March 1998, an incorporated medical group 
that included Dr. Olsen amongst its members, Utah Cardiology 
P.C., directed copies of medical treatment records to the RO 
and those records were associated with the veteran's claims 
file.  Unfortunately, the records that were obtained were not 
those of the veteran but of another individual with the same 
surname as the veteran.  

The Board is restrained by Court precedent from proceeding 
without the RO having followed the Board's own directives.  
38 C.F.R. § 19.31 (1998); Stegall v. West, 11 Vet. App. 268 
(1998).  Given the fact that the veteran has identified 
records that could be pertinent to his claim, the Board has 
no choice but to request that the RO undertake additional 
efforts to obtain those records.  



Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should make another attempt to 
obtain copies of the veteran's treatment 
records from
Dr. S. L. Olsen, M.D.  In the request for 
the records, the RO should identify the 
veteran by his full name.  Any records 
obtained should be associated with the 
claims file.  

2.  Thereafter, the RO should 
readjudicate the veteran's claims once 
again in light of any new evidence 
obtained.  If any action remains adverse 
to the veteran, the RO should provide him 
and his representative with a 
supplemental statement of the case.  The 
veteran and his representative should be 
given the requisite period of time to 
respond.

Thereafter, if any action remains adverse to the veteran, the 
case should be returned to this Board in accordance with the 
usual appellate procedures.  No action is required of the 
veteran until he is further informed.  The purpose of this 
REMAND is to assist the veteran and to provide him with due 
process of law.  No inference is to be drawn regarding the 
final disposition of the claim.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	MICHAEL A. PAPPAS
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 4 -


